                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

MICHAEL DAVID BRUSER and LYNN   )   CIVIL NO. 14-00387 LEK-RLP
BRUSER, Trustees under that     )
certain unrecorded Revocable    )
Living Trust Agreement dated    )
July 11, 1988, as amended,      )
doing business as Discovery     )
Bay Center,                     )
                                )
           Plaintiffs,          )
                                )
     vs.                        )
                                )
BANK OF HAWAII, a Hawaii        )
corporation, as Trustee, as     )
successor by merger with        )
Hawaiian Trust Company,         )
Limited, a former Hawaii        )
corporation and as successor    )
Trustee under that certain      )
Trust Agreement dated June 6,   )
1974,                           )
                                )
          Defendant,            )
_____________________________   )
     vs.                        )
                                )
JULIE G. HENDERSON, as          )
Trustee of the Julie G.         )
Henderson Irrevocable Trust,    )
and as Trustee of the Jean K.   )
Gowans Irrevocable Trust, and   )
as Trustee of the Louis L.      )
Gowans, Jr. Irrevocable         )
Trust; RICHARD L. GOWANS, as    )
Trustee of the Richard L.       )
Gowans Irrevocable Trust;       )
KEVIN I. YOKOHAMA;              )
ASSOCIATION OF APARTMENT        )
OWNERS OF DISCOVERY BAY;        )
SUSAN SHEETZ; and PATRICIA      )
SHEETZ BOW,                     )
                                )
     Intervening Defendants.    )
_____________________________   )
BANK OF HAWAII, a Hawaii      )
corporation, as Trustee, as   )
successor by merger with      )
Hawaiian Trust Company,       )
Limited, a former Hawaii      )
corporation and as successor  )
Trustee under that certain    )
Trust Agreement dated June 6, )
1974.                         )
                              )
     Counterclaim Plaintiff, )
                              )
     vs.                      )
                              )
MICHAEL DAVID BRUSER and LYNN )
BRUSER, Trustees under that   )
certain unrecorded Revocable )
Living Trust Agreement dated )
July 11, 1988, as amended,    )
doing business as Discovery   )
Bay Center,                   )
                              )
     Counterclaim Defendants. )
_____________________________ )


       ORDER (1) GRANTING DEFENDANT/COUNTERCLAIM PLAINTIFF
            BANK OF HAWAII’S MOTION FOR APPOINTMENT OF
 TEMPORARY RECEIVER AND (2) GRANTING IN PART AND DENYING IN PART
     INTERVENOR DEFENDANT/COUNTERCLAIM PLAINTIFF ASSOCIATION
    OF APARTMENT OWNERS OF DISCOVERY BAY’S SUBSTANTIVE JOINDER

          On July 31, 2018, Defendant/Counterclaim Plaintiff Bank

of Hawaii, as Trustee (“BOH”), filed its Motion for Appointment

of a Temporary Receiver (“Motion”).   [Dkt. no. 221.]   Intervenor

Defendant/Counterclaim Plaintiff Association of Apartment Owners

of Discovery Bay (“AOAO”) filed a substantive joinder in the

Motion on August 7, 2018 (“Joinder”).   [Dkt. no. 223.]   On

August 28, 2018, BOH filed its supplemental memorandum in support

of the Motion (“Supplemental Memorandum”), and


                                  2
Plaintiffs/Counterclaim Defendants Michael David Bruser and

Lynn Bruser (“the Brusers”) filed their memorandum in opposition

to the Motion.       [Dkt. nos. 227, 228.]   On September 4, 2018, AOAO

filed a supplemental memorandum regarding the Motion and the

Joinder,1 and BOH filed its reply memorandum.       [Dkt. nos. 229,

230.]       The Court finds these matters suitable for disposition

without a hearing pursuant to Rule LR7.2(d) of the Local Rules of

Practice of the United States District Court for the District of

Hawaii (“Local Rules”).       BOH’s Motion is hereby granted, and

AOAO’s Joinder is hereby granted in part and denied in part, for

the reasons set forth below.

                                BACKGROUND

               A detailed history of this case is set forth in this

Court’s June 28, 2016 Findings of Fact and Conclusions of Law and

Order (“6/28/16 FOF/COL”).       [Dkt. no. 192.2]   The Court will

include only those facts relevant to the instant matter.        This

case arose out of a contract dispute regarding liability for

payment of trustee’s fees (“Trustee Fee” or “Fee”).        On August

29, 2014, the Brusers filed their Complaint for Declaratory


        1
       The Court construes AOAO’s supplemental memorandum filed
on September 4, 2018 as a reply memorandum. Compare EO: Court
Order Requiring a Supplemental Memorandum, filed 8/14/18 (dkt.
no. 224) (requiring BOH and AOAO to file supplemental memoranda
by August 28, 2018), with EO: Court Order Granting Plaintiff’s Ex
Parte Request for Extension of Time, filed 8/15/18 (dkt. no. 226)
(extending reply deadlines to September 4, 2018).
        2
            The 6/28/16 FOF/COL is also available at 2016 WL 3580612.

                                     3
Judgment (“Complaint”) against BOH.    [Dkt. no. 1.]   BOH filed its

counterclaims against the Brusers on January 28, 2015 (“BOH

Counterclaim”).   [Dkt. no. 34.]

          While the Brusers’ Complaint was filed against a single

defendant (that is, BOH), several parties sought permission to

intervene as defendants and, upon being granted intervention,

they filed their own respective counterclaims, including AOAO.3

See Order Granting Proposed Intervenor Association of Apartment

Owners of Discovery Bay’s Motion to Intervene Filed December 30,

2014, filed 3/27/15 (dkt. no. 45).

          The Complaint sought declaratory judgment that the

Brusers were, inter alia: not liable for the payment of the

Trustee Fee under the Trust Agreement dated June 6, 1974 (“Trust

Agreement”); or, in the alternative, only liable for the actual

percentage of their undivided interest or only reasonable fees as

determined at trial.   [Complaint at ¶¶ 23(a)-(b).]    They also


     3
       A number of other parties were also permitted to
intervene, including: Defendants/Counterclaim Plaintiffs
Julie G. Henderson, Trustee of the Julie G. Henderson Irrevocable
Trust, Julie G. Henderson, Trustee of the Jean K. Gowans
Irrevocable Trust, Julie G. Henderson, Trustee of the Louis L.
Gowans, Jr., Irrevocable Trust, and Richard L. Gowans, Trustee of
the Richard L. Gowans Irrevocable Trust (collectively
“Henderson/Gowans”); [dkt. no. 41 (order permitting
Henderson/Gowans to intervene);] Defendants/Counterclaim
Plaintiffs Kevin I. Yokoyama, Trustee of the Kevin I. Yokoyama
Trust and the Irvine K. Yokoyama, Jr. Trust (collectively
“Yokoyama”); [dkt. no. 43 (order permitting Yokoyama to
intervene);] and Defendants/Counterclaim Plaintiffs Susan Sheetz
and Patricia Sheetz Bow (collectively “Sheetz Bow”) [dkt. no. 44
(allowing Sheetz Bow to intervene)].

                                   4
sought additional relief such as an accounting, and reasonable

attorneys’ fees and costs.   [Id. at ¶¶ E-F.]

           The BOH Counterclaim had five claims: (1) a claim for a

declaratory judgment that, pursuant to the Condominium Conveyance

Document, dated December 1, 1976 (“CCD”), the Brusers were

obligated to pay the Trustee Fee as determined under the Trust

Agreement; (2) breach of contract under the CCD; (3) breach of

contract under the Trust Agreement; (4) breach of the covenant of

good faith and fair dealing; and (5) recovery of attorneys’ fees

and costs incurred as a result of enforcing the CCD pursuant to

the terms of the Trust Agreement.

           The AOAO Counterclaim contained four claims: (1) a

claim for declaratory judgement that the Brusers were obligated

to pay the Trustee Fee as determined under the Trust Agreement

and/or the CCD; (2) breach of contract under the CCD; (3) breach

of contract under the Trust Agreement; and (4) breach of the

covenant of good faith and fair dealing.

           On April 16, 2015, BOH filed its motion for partial

summary judgment as to its first counterclaim against the

Brusers.   [Dkt. no. 50.]   This Court granted BOH’s motion,

stating “the plain language of the CCD requires payment of fees

under the Trust Agreement, which includes the Trustee Fee.”

Bruser v. Bank of Hawaii, Civil No. 14-00387 LEK-KSC, 2015 WL

4469850, at *4 (D. Hawai`i July 21, 2015).   The Court declined to


                                  5
address the amount of the Trustee Fee, or any matters of

interpretation of the Trust Agreement.   Id. at *4 n.15.

          The Court held a bench trial on February 2, 2016 on the

remaining claims.4   [Minutes, filed 2/2/16 (dkt. no. 177).]   The

6/28/16 FOF/COL followed and the Clerk’s Office entered Judgment

on June 28, 2016, finding (1) in favor of BOH on its second

counterclaim for breach of contract under the CCD; (2) in favor

of the Henderson/Gowans, AOAO, Yokoyama, and Sheetz Bow on their

claims for declaratory relief and that the Brusers are liable for

the total amount of the unpaid Trustee Fee; (3) awarding

$137,434.50 to BOH as the difference between what the Brusers

owed and what they paid between October 2014 and December 2015,

with general excise tax (“GET”); (4) awarding attorneys’ fees and

costs to BOH.   2016 WL 3580612, at *7-8.   The Brusers filed an




     4
       The Brusers filed a Notice of Withdrawal of Jury Trial
Demand on January 20, 2016, that was unopposed by
Henderson/Gowans, AOAO, Yokoyama, BOH, and Sheetz Bow. [Dkt.
nos. 145-50.] In an Entering Order filed on January 25, 2016,
and pursuant to Federal Rules of Civil Procedure 38(d) and
39(a)(1), the Court withdrew the Brusers’ jury demand. [Dkt.
no. 152.] On February 2, 2016, the parties filed a stipulation
(“Stipulation”) that: BOH would dismiss its third and fourth
counterclaims without prejudice; AOAO would dismiss its second,
third, and fourth counterclaims without prejudice; and
Henderson/Gowans, Yokoyama, and Sheetz Bow would dismiss their
claims for declaratory relief that the Brusers breached the Trust
Agreement without prejudice. [Dkt. no. 179.] The only remaining
claims were: BOH’s second counterclaim for breach of contract
under the CCD; and Henderson/Gowans, AOAO, Yokoyama, and Sheetz
Bow’s claim for declaratory relief that, by failing to pay the
Trustee Fee, the Brusers breached the CCD.

                                 6
appeal on July 28, 2016, which is currently pending before the

Ninth Circuit (“Ninth Circuit Appeal”).   [Dkt. no. 200.]

           On June 29, 2018, the Hawai`i Intermediate Court of

Appeals (“ICA”) issued a Memorandum Opinion in In the Matter of

the Trust Agreement dated June 6, 1974, as amended, No. CAAP-15-

0000409 (“Trust Litigation” and “ICA Opinion”).5   See 2018 WL

3199232.   The ICA reviewed, inter alia, the Probate Court’s

ruling to increase the Trustee Fee in favor of BOH to $9,850 for

a five-year period beginning October 2014.   Id. at *10.    The ICA

affirmed the Probate Court’s decision, stating the increase was

“authorized and reasonable.”   Id. at *14.   The ICA remanded the

matter to the Probate Court for further proceedings.   Id. at *21.

           The Brusers represent they will timely file a petition

for writ of certiorari to have the Hawai`i Supreme Court review

the ICA Opinion (“Hawai`i Supreme Court Appeal”),6 [Mem. in Opp.

at 8,] and that the Ninth Circuit Court of Appeals has heard oral


     5
       The ICA Opinion is also available at 2018 WL 3199232. The
opinion sets forth the relevant procedural and factual background
of the proceedings of the Trust Litigation. BOH originally
petitioned the Circuit Court of the First Circuit, State of
Hawai`i (“Probate Court”), to resign as trustee. See ICA
Opinion, 2018 WL 3199232, at *5. BOH later filed a petition to
increase the Trustee Fee. On April 17, 2015, the Probate Court
approved the increase in the Trustee Fee and ordered the Trustee
Fee to be withheld from distributions to the beneficiaries
pending the resolution of the instant case. Id. at *6.
     6
       The Court takes judicial notice pursuant to Federal Rules
of Evidence 201 that, on or about October 2, 2018, AOAO has
applied for a writ of certiorari to the Hawai`i Supreme Court to
appeal the ICA Opinion.

                                 7
argument on October 12, 2018 on the appeal of the 6/28/16

FOF/COL.   [Id.]

                             STANDARD

                Under federal law, appointing a “receiver is
           an extraordinary equitable remedy,” which should
           be applied with caution. Aviation Supply Corp.
           [v. R.S.B.I. Aerospace, Inc.], 999 F.2d [314,] 316
           [(8th Cir. 1993)]; 12 [Charles Alan] Wright,
           [Arthur R.] Miller & [Richard L.] Marcus [Federal
           Practice and Procedure] § 2983, at 24 [(2d ed.
           1997)]. However, there is “no precise formula for
           determining when a receiver may be appointed.”
           Aviation Supply Corp., 999 F.2d at 316. Rather,
           federal courts consider a variety of factors in
           making this determination, including, for example:
           (1) “whether [the party] seeking the appointment
           has a valid claim”; (2) “whether there is
           fraudulent conduct or the probability of
           fraudulent conduct,” by the defendant; (3) whether
           the property is in imminent danger of “being lost,
           concealed, injured, diminished in value, or
           squandered”; (4) whether legal remedies are
           inadequate; (5) whether the harm to plaintiff by
           denial of the appointment would outweigh injury to
           the party opposing appointment; (6) “the
           plaintiff’s probable success in the action and the
           possibility of irreparable injury to plaintiff’s
           interest in the property”; and, (7) “whether [the]
           plaintiff’s interests sought to be protected will
           in fact be well-served by receivership.” [13
           James Wm. Moore, et al.,] Moore’s [Federal
           Practice], § 66.04[2][b] [(3d ed. 2008)]; New
           York Life Ins. Co. [v. Watt West Inv. Corp.], 755
           F. Supp. [287,] 292 [(E.D. Cal. 1991)] (citing 12
           Wright, Miller & Marcus § 2983).

Can. Life Assur. Co. v. LaPeter, 563 F.3d 837, 844 (9th Cir.

2009) (some alterations in Can. Life).   Although these factors

provide the basic framework, the Ninth Circuit also considers

whether a property is of insufficient value to guarantee payment,

and whether the defendant is of “doubtful financial standing.”

                                 8
See id. (citing View Crest Garden Apartments, Inc. v. United

States, 281 F.2d 844, 847 (9th Cir. 1960)).   Notwithstanding the

foregoing factors, courts have the authority to appoint a

receiver where, “[e]ven if inadequacy of the security and

insolvency of the debtor did not appear, consideration of other

circumstances [may] disclose[] . . . reasons for appointing . . .

a receiver.”    Id. (citing View Crest, 281 F.2d at 847).   Put

differently, the Ninth Circuit concluded that “the district court

has broad discretion in appointing a receiver, that it may

consider a host of relevant factors, and that no one factor is

dispositive.”   Id.

                             DISCUSSION

I.   Preliminary Matters

          The Court first examines whether the instant Motion is

properly before this Court due to its partial overlap with the

Trust Litigation and the current appeals pending before both the

Hawai`i Supreme Court and the Ninth Circuit Court of Appeals.

The Court answers in the affirmative for the following reasons.

          “Once a notice of appeal is filed, the district court

is divested of jurisdiction over the matters being appealed.”

Nat. Res. Def. Counsel, Inc. v. Sw. Marine Inc., 242 F.3d 1163,

1166 (9th Cir. 2001) (citation omitted) (citing Griggs v.

Provident Consumer Discount Co., 459 U.S. 56, 58, 103 S. Ct. 400,

74 L. Ed. 2d 225 (1982) (per curiam), superseded by rule on other


                                  9
grounds as stated in, Leader Nat’l Ins. Co. v. Indus. Indem. Ins.

Co., 19 F.3d 444, 444-45 (9th Cir. 1994)).    This rule promotes

judicial economy and reduces “‘the confusion and waste of time

that might flow from putting the same issues before two courts at

the same time.’”   Stein v. Wood, 127 F.3d 1187, 1189 (9th Cir.

1997) (quoting Kern Oil & Refining Co. v. Tenneco Oil Co., 840

F.2d 730, 734 (9th Cir. 1988)).    The rule does not stand upon

statute, and the Ninth Circuit has cautioned against its use to

“defeat its purposes [or] to induce needless paper shuffling.”

Id. (citations omitted).   However, a number of exceptions to the

general rule exist, and the district court may retain

jurisdiction to “correct clerical errors or clarify its judgment

pursuant to Fed. R. Civ. P. 60(a).”    Id. (citations omitted).

The district court may also retain jurisdiction when it has a

duty to “aid [in] execution of a judgment that has not been

superseded.”   Id. (citing In re Thorp, 655 F.2d 997, 998 (9th

Cir. 1976)); see also United States v. Queen’s Court Apartments,

Inc., 288 F.2d 253, 255 (9th Cir. 1961) (directing the district

court to appoint a receiver to collect rents, issues and profits

pending appeal of the district court’s decision).

          A money judgment is traditionally enforced by a writ of

execution, “unless the courts direct otherwise.”    Fed. R. Civ.

P. 69(a)(1).   The procedure on execution and in other proceedings

“in aid of judgment[,]” must generally follow the procedures “of


                                  10
the state where the court is located, but a federal statute

governs to the extent it applies.”    Id.; see also Office Depot

Inc. v. Zuccarini, 596 F.3d 696, 701 (9th Cir. 2010).    Fed. R.

Civ. P. 66 pertains to the appointment of a receiver in federal

court.7    “The federal rules, including Rule 66, qualify as

federal statutes under Rule 69(a).”    Zuccarini, 596 F.3d at 701.

            BOH argues the Probate Court cannot enforce the

Judgment against the Brusers because its jurisdiction is limited

to disputes “initiated by trustees and interested persons”

regarding the “internal affairs” of trusts, and other matters

concerning trustees and beneficiaries of trusts.8    [Suppl. Mem.

in Supp. of Motion at 3 (citing Haw. Rev. Stat. § 560:7-201).]

AOAO appears to agree with the arguments set forth in BOH’s




     7
         Fed. R. Civ. P. 66 states,

            These rules govern an action in which the
            appointment of a receiver is sought or a receiver
            sues or is sued. But the practice in
            administering an estate by a receiver or a similar
            court-appointed officer must accord with the
            historical practice in federal courts or with a
            local rule. An action in which a receiver has
            been appointed may be dismissed only by court
            order.
     8
       BOH argues that the Brusers are “judgment creditors” of
the Trust. This is incorrect as the 6/28/16 FOF/COL rendered the
Brusers liable for payment of Trustee Fee, which would turn the
Brusers into judgment debtors. See JUDGMENT DEBTOR, Black’s Law
Dictionary (10th ed. 2014) (“A person against whom a money
judgment has been entered but not yet satisfied.”).

                                 11
supplemental memorandum.9    [Id. at 6.]   The Brusers argue,

without citing to any authority, that the Probate Court has broad

powers to declare matters “contested” and to assign any judge

within the First Circuit Court of the State of Hawai`i to preside

over the disputed appointment of a temporary receiver.     [Mem. in

Opp. at 9.]   The Court disagrees.     The instant Motion seeks

appointment of a temporary receiver to enforce a Judgment issued

by this district court.     Thus, the Court concludes that it

retains jurisdiction over this narrow issue.     See Rule 66;

Rule 69(a)(1); see also Zuccarini, 596 F.3d at 701; Queen’s

Court, 288 F.2d at 255.

II.   Appointment of Receiver

           In its Motion, BOH asserts a temporary receiver is

necessary and appropriate under the circumstances, and requests

that Steve K. Sombrero of Cushman & Wakefield ChaneyBrooks be

appointed as the temporary receiver of the commercial unit at the

Discovery Bay Condominium, located at 1778 Ala Moana Boulevard,

Honolulu, Hawai`i 96815 (“Commercial Unit”), with the power to:

1) collect and hold proceeds from the Commercial Unit pending the

Ninth Circuit Appeal and any further appellate review of the ICA

Opinion; 2) apply the proceeds first to the reasonable and

necessary maintenance and operation expenses of the Commercial



      9
       The Court will address the appropriateness of the form of
the AOAO’s “Supplemental Memorandum” in greater detail below.

                                  12
Unit, the uncontested Trustee Fee, and maintenance fees and

assessments of the AOAO allocable to the Commercial Unit

(excluding the temporary receiver’s fees), and second, to any

current real property taxes; 3) to deposit the remaining

proceeds, if any, in an interest bearing account to hold until

BOH is paid in full under the terms of the Judgment; and 4) to

receive fees and costs for services rendered to be paid on a

monthly basis, or earlier, in an amount the Court deems

reasonable.   [Motion at 1-3.]   BOH asserts the Brusers have not

paid the $137,434.50 to BOH pursuant to the Judgment.    [Mem. in

Supp. of Motion at 1.]    Additionally, the Brusers have refused to

pay the full monthly fee of $9,850 plus GET determined as

“reasonable” in the underlying Trust Litigation and associated

ICA Opinion.10   [Id.]   BOH asserts the total amount of the

deficiency for the period of January 2016 through June 2018 is

approximately $276,020.83, with interest of $32,182.82.    [Motion,

Decl. of Denise Kersting (“Kersting Decl.”), Exh. 3 (calculation

of Trustee Fee).]   Further, BOH argues Mr. Sombrero is an

experienced real estate professional who is qualified and willing

to serve as a temporary receiver, for the proposed hourly rate of




     10
       BOH represents the Brusers have continued to pay the
“‘undisputed’ portion of the Trustee’s fee in the monthly amount
of $1,100 plus GET.” [Mem. in Supp. of Motion at 1 (footnote
omitted).]

                                  13
$250.00, which is commensurate with his knowledge and experience.

[Mem. in Supp. of Motion at 8.]

            The Brusers do not dispute that they have not made

payments.   Instead, they oppose the appointment of a temporary

receiver, arguing that: (1) state, not federal, courts must

enforce the Trustee Fees; (2) appointment would be premature and

wasteful given the Ninth Circuit Appeal and Hawai`i Supreme Court

Appeal; (3) a temporary receiver would waste the parties’ and the

Court’s resources for only temporary and nominal gain; (4) the

Brusers may seek a stay of the enforcement using the Property as

substitute security; and (5) a temporary receiver would

negatively impact business for the Commercial Unit.

            Over the objections of the Brusers, the Court finds it

appropriate to grant BOH’s Motion and appoint a temporary

receiver.   The Brusers have both failed to satisfy the amounts

owed under the Judgment and abide by its terms for over two

years.    See FOF/COL, 2016 WL 3580612, at *7-8.   The Brusers are

also actively pursuing appeals in both state and federal court

seeking redress for the amount of the Trustee Fee, and the

Brusers’ liability to pay it.   Thus, it is questionable whether

the Brusers have any intent to satisfy the Judgment in the near

future.

            In looking to the factors under Canada Life, this Court

also concludes that: BOH has a valid claim for payment based on


                                  14
this Court’s 6/28/16 FOF/COL; no other legal remedy would satisfy

the execution of the Judgment short of the Brusers actually

paying BOH; appointment of a temporary receiver will ensure

timely payment of fees and taxes associated with the Commercial

Unit; and BOH has and continues to suffer harm where the Brusers

refused to pay the full amount of the Trustee Fee.     See Can.

Life, 563 F.3d at 844.

          The Court rejects the Brusers’ argument that they are

entitled to a stay as a matter of right, with the posting of a

bond in the form of the Commercial Unit.   The Brusers filed their

Notice of Appeal on July 28, 2016, [dkt. no. 200,] over two years

ago and have had ample time to move the Court for a stay of

execution of judgment in order to maintain the status quo while

their appeal was pending.   There has been no application for this

Court’s approval of a supersedeas bond of the money judgment, or

any substitute form, and the Brusers have not met their burden in

demonstrating a stay is warranted, pending appeal.11    See Fed. R.

Civ. P. 62; see also Lair v. Bullock, 697 F.3d 1200, 1203 (9th

Cir. 2012) (citing Nken v. Holder, 556 U.S. 418, 433-34, 129


     11
       It is well settled that courts generally consider four
factors before issuing a stay of judgment pending appeal:
“(1) whether the stay applicant has made a strong showing that he
is likely to succeed on the merits; (2) whether the applicant
will be irreparably injured absent a stay; (3) whether issuance
of the stay will substantially injure the other parties
interested in the proceeding; and (4) where the public interest
lies.” Nken v. Holder, 556 U.S. 418, 434 (2009) (quoting Hilton
v. Braunskill, 481 U.S. 770, 776 (1987)).

                                15
S. Ct. 1749 (2009)).       Moreover, the Brusers’ reliance upon

American Manufacturers Mutual Insurance Co. v. American

Broadcasting-Paramount Theatres, Inc., 87 S. Ct. 1, 3 (1966), and

Bass v. First Pacific Networks, Inc., 219 F.3d 1052 (9th Cir.

2000), for the proposition that they are entitled to a stay, is

misplaced.12       The rationale in both American Manufacturers and

Bass is that a stay is contingent upon the bond first being

accepted by the Court and posted, in accordance with Rule 62(d),

which the Brusers have not done.          Moreover, the Brusers’

assertion that the “substitute security” of the Commercial Unit

is appropriate does not automatically make it so, and this Court

is neither persuaded nor bound by Shanghai Investment Co. v.

Alteka Co., 92 Hawai`i 482, 993 P.2d 516, 537, overruled on other

grounds, Blair v. Ing, 96 Hawai`i 327, 31 P.3d 184 (2001), cited

by the Brusers.       [Mem. in Opp. at 11-12.]     In Shanghai, the

Hawai`i Supreme Court held, inter alia, that the trial court

properly exercised its discretion in allowing the plaintiff-

appellant to provide substitute security in lieu of a supersedeas

bond.        92 Hawai`i at 504, 993 P.2d at 538.   However, Shanghai is


        12
       In Bass, the Ninth Circuit decided the issue of whether
attorneys’ fees were recoverable for enforcement of a supersedeas
bond, which was denied by the district court, and affirmed on
appeal. The Ninth Circuit held that federal, not state law,
governed the surety’s liability for attorneys’ fees in the
summary proceedings to enforce the supersedeas bond posted
pending appeal, and neither Fed. R. Civ. P. 65.1 nor Rule 62(d)
permitted a party to recover attorneys’ fees for such a
proceeding. Bass, 219 F.3d at 1054-56.

                                     16
distinguishable since it dealt with Haw. R. Civ. P. 62(d) (1990),

and the trial court - after holding a hearing on the motion to

stay - granted the plaintiff-appellant leave to provide the

defendant-appellee with a judgment lien on the substitute

security (property with a tax assessed value of $15 million), and

$100,000 in a court-supervised interest-bearing account.    See id.

Moreover, this Court need not look to state procedural law in a

matter concerning a federal statute expressly governing

supersedeas bond approval and the effect thereof.   See Vacation

Vill., Inc. v. Clark Cty., Nev., 497 F.3d 902, 913-14 (9th Cir.

2007) (“‘[F]ederal courts are to apply state substantive law and

federal procedural law.’” (alteration in Vacation Vill.) (quoting

Hanna v. Plumer, 380 U.S. 460, 465, 85 S. Ct. 1136, 14

L. Ed. 2d 8 (1965))); Bass, 219 F.3d at 1055 (“Rule 62(d) is a

purely procedural mechanism to preserve the status quo during a

stay pending appeal of a district court decision and creates no

choice of law concerns.” (emphasis in Bass)).

III. Joinder

          In its Joinder, the AOAO agrees to the appointment of

the temporary receiver as described in the Motion, but argues

BOH’s continued practice of paying itself out of the Trust corpus

(of which the AOAO asserts it is a beneficiary) contravenes the

6/28/16 FOF/COL.   [Joinder at 6.]   AOAO states it has asked BOH

to cease payments made from the Trust corpus, return all monies


                                17
appropriated, and provide an accounting.      [Id., Decl. of

Andrew V. Beaman (“Beaman Decl.”) at ¶¶ 4-5.]      According to AOAO,

BOH agreed to suspend its withholding of the Trustee Fee from the

beneficiaries for six months, pending further Probate Court

proceedings, but did not respond to the AOAO’s other requests.

[Id.]

           Insofar as AOAO has joined in the Motion and has agreed

to the appointment of a temporary receiver, the Joinder is

granted.   However, the Court denies all other requests therein as

they go beyond the scope of the Motion and are unsupported by any

legal authority.

                               CONCLUSION

           On the basis of the foregoing, BOH’s Motion for

Appointment of a Temporary Receiver, filed July 31, 2018, is

HEREBY GRANTED, and AOAO’s Joinder in BOH’s Motion, filed

August 7, 2018, is HEREBY GRANTED IN PART AND DENIED IN PART.

The Joinder is GRANTED with respect to the appointment of a

temporary receiver and DENIED as to all other issues.

           The Court ORDERS BOH to prepare an Order of Appointment

for this Court’s review and approval.       The proposed order shall

be submitted by December 5, 2018.

           IT IS SO ORDERED.




                                   18
          DATED AT HONOLULU, HAWAII, November 21, 2018.




                               /s/ Leslie E. Kobayashi
                              Leslie E. Kobayashi
                              United States District Judge




MICHAEL DAVID BRUSER, ET AL. VS. BANK OF HAWAII, ET AL., ETC;
CIVIL 14-00387 LEK-RLP; ORDER (1) GRANTING DEFENDANT/COUNTERCLAIM
PLAINTIFF BANK OF HAWAII’S MOTION FOR APPOINTMENT OF TEMPORARY
RECEIVER AND (2) GRANTING IN PART AND DENYING IN PART INTERVENOR
DEFENDANT/COUNTERCLAIM PLAINTIFF ASSOCIATION OF APARTMENT OWNERS
OF DISCOVERY BAY’S SUBSTANTIVE JOINDER




                               19
